ORDER

PER CURIAM.
Sondra Samuels and her daughter, Christi Samuels, appeal from the judgment of the circuit court finding that Christi Samuels did not state a claim under the Merchandising Practices Act, Chapter 407, RSMo 2000, and Sondra Samuels failed to prove her claim that Delta Sigma Theta violated Chapter 407. On appeal, Sondra and Christi Samuels assert that the circuit court erred in finding that Chapter 407 does not apply to charitable organizations. Because the circuit court considered the merits of Sondra Samuels’ claim and found that the particular facts of this case did not come within the definition of an “unlawful practice” as defined in § 407.020, and not that Chapter 407 does not apply to charitable organizations, Sondra and Christi Samuels mischaracterized the circuit court’s findings. Therefore, no error of law occurred. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the circuit court is affirmed. Rule 84.16(b).